UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1757



K. MORGAN KENYON,

                                             Plaintiff - Appellant,

          versus


RONALD R. WOOD, Individually and in his offi-
cial capacity as Sheriff of Nelson County,
1996; MICHAEL R. MCCARTHY, Badge No. 308,
individually and in his official capacity as
Nelson County Deputy Sheriff, 1996; MALCOLM E.
BRIDGEWATER, Badge 309, individually and in
his official capacity as Sheriff's Deputy,
1997; PHILLIP D. PAYNE, IV, individually and
in his official capacity as Nelson County
Commonwealth Attorney, 1996; JAMES S. MASSIE,
III, Individually and in his official capacity
as plaintiff's court-appointed "counsel",
1996; TERESA A. EIMUTUS, Individually and in
her respective conspiratorial role acting,
thereby with law enforcement, to effect delib-
erate violation of plaintiff's Civil Rights,
under collateral color of state law; JEFFREY
T. EIMUTUS,

                                            Defendants - Appellees,

          and


NELSON COUNTY SHERIFF'S DEPARTMENT; JASPER
FLETCHER, Individually and in his official ca-
pacity as Magistrate, 1996; JOSEPH M. SERKES,
Individually and in his official capacity as
Nelson County district court "judge", 1996;
LAWRENCE JANOW, "judge", individual and offi-
cial capacity; MICHAEL GAMBLE, "judge", indi-
vidual and official capacity; JAMES UPDIKE,
substitute "judge" for recused "judge", defen-
dant Serkes, individually and in his official
capacity; NELSON T. OVERTON, "judge", individ-
ual and official capacity; JAMES S. GILMORE,
III, Attorney General, 1996 and Governor,
1999, individual and official capacity; GEORGE
W. ALLEN, Governor, 1996, individual and offi-
cial capacity,

                                                      Defendants.



                           No. 00-1758



K. MORGAN KENYON,

                                           Plaintiff - Appellant,

          versus


CENTRAL STATE HOSPITAL; ANN MINTOR, RN, indi-
vidually and in her official capacity as Cen-
tral State nurse, 1996, who admitted plaintiff
by a telephone "consultation," in violation of
Title 37.154; AMENRA FORMOSA TUASON, MD,
individually and in his official capacity as
"treatment team" psychiatrist, 1996, who
admitted plaintiff by a phone "consultation"
in violation of 37.154; USHA HARINDARIN, MD,
individually and in her official capacity as
"treatment team" psychiatrist, 1996; STEVEN
HERRICK, Ph.D., individually and in his offi-
cial capacity as "treatment team" member 1996;
LAC LE, individually and in his professional
capacity as defendant Central State Hospital
physician, 1996; JEAN TURNER, CNS, individ-
ually and in her official capacity as "treat-
ment team" member, 1996; EVE SUGAR, LCW, in-
dividually and in her official capacity as
"treatment team" member, 1996; HADLEY OSRAN,
MD, individually and in his official capacity
as Director of CSH Forensic Unit, 1996; N.
POWELL, individually and in her official
capacity as Central State Hospital Ward 7

                      2
employee, 1996; MS. LOGAN, individually and in
her official capacity as Central State
Hospital Ward 7 employee, 1996; UNKNOWN AGENT,
John Doe, individually and in his official
capacity as Central State Hospital Ward 7
employee, 1996; JAMES T. BUMPAS, individually
and in his official capacity as Director of
Central State Hospital, 1996; J. LOGAN, FMHT,
individually and in her official capacity,

                                          Defendants - Appellees,

          and


THOMAS DEMPSEY, individually and in his offi-
cial capacity as an alleged attorney employed
by Central State Hospital, 1996; SAMUEL T.
PATTERSON, individually and in his official
capacity as an alleged "judge" employed by
Central State Hospital, 1996; RICHARD KELLY,
individually and in his official capacity as
Director of the Department of Mental Health,
Mental Retardation and Substance Abuse, in
1996; THE DEPARTMENT OF MENTAL HEALTH, MENTAL
RETARDATION AND SUBSTANCE ABUSE SERVICES
BOARD; RICHARD KELLOGG, individually and in
his official capacity as assistant to the
Commissioner of DMHMRSAS, 1996; JAMES G.
LUMPKIN, individually and in his official
capacity as current chair of DMHMRSAS;
VIRGINIA DIFFLEMYER, individually and in her
official capacity as current Vice-Chair of
DMHMRSAS; JOSEPH ALLEN, individually and in
his official capacity as current DMHMRSAS
Board member; MICHAEL JOSEPH FLYNN, individ-
ually and in his official capacity as current
DMHMRSAS Board member; CHARLES A. GUNN, indi-
vidually and in his official capacity as
current DMHMRSAS Board member; MARTHA M.
JALLIN, individually and in her official
capacity as current DMHMRSAS Board member;
BARBARA B. SMITH, individually and in her
official capacity as current DMHMRSAS Board
member; A. LATEX, FMHT, individual and
official capacity; J. SUTTLE, individual and
official   capacity;  VIOLET   HITE,  Patient
Advocate, individually and in her official

                      3
capacity;   FOUR   UNKNOWN  FMHT   EMPLOYEES,
individually and official capacities; MR.
BLAIR, Investigator, CSH "Security" Depart-
ment, individually and in his official capac-
ity; FOUR UNKNOWN AGENTS, CSH "Security"
Department, individually and official capaci-
ties; JAMES GILMORE, Attorney General, 1996,
individually and in his official capacity;
GEORGE ALLEN, Governor of Virginia, 1996,
individually and in his official capacity,

                                                      Defendants.



                           No. 00-1759



K. MORGAN KENYON,

                                           Plaintiff - Appellant,

          versus


LEWIS BARLOW, Superintendent, Piedmont Regi-
onal Jail, Farmville, Virginia, 1996, indi-
vidually and in his official capacity; GENE
SOUTHALL, Sheriff of Amelia County, 1996,
individually and in his official capacity;
CAPTAIN MARSHALL, deputized Piedmont Regional
Jail official, 1996, individually and in his
official capacity; JOHN DOE, Sergeant, depu-
tized Piedmont Regional Jail official, 1996,
individually and in his official capacity; MS.
PRITCHITT, Deputy, Piedmont Regional Jail,
1996, individually and in her official capac-
ity; MS. WHITEHEAD, Deputy, Piedmont Regional
Jail, 1996, individually and in her official
capacity; JOHN DOE, Unknown Agent/Official,
Piedmont Regional Jail, 1996; JANE DOE, Lieu-
tenant, Nurse, Piedmont Regional Jail, 1996,
individually and in her official capacity; TEN
UNKNOWN AGENTS/DEPUTIES/OFFICIALS, Piedmont
Regional Jail, 1996, individually and in their
official capacities; RONALD R. WOOD, Sheriff
of Nelson County, 1996, individually and in

                      4
his official capacity; MALCOLM M. BRIDGEWATER,
Badge No. 312, Nelson County Sheriff's Deputy,
1996, individually and in his official capac-
ity; GEORGE ALLEN, Governor of Virginia, 1996,
individually and in his official capacity,

                                          Defendants - Appellees.




                           No. 00-1760



K. MORGAN KENYON,

                                           Plaintiff - Appellant,

          versus


GEORGE MCMILLAN, Sheriff of City of Roanoke,
for W. Alvin Hudson, former Sheriff, (re-
tired), individually and in his official ca-
pacity; RICHARD HULL, Sergeant, Roanoke City
Jail, 1996, individually and in his official
capacity; SHONDRA DUNCAN, Deputy, Roanoke City
Jail, 1996, individually and in her official
capacity; BOBBY W. RATLIFF, Sergeant, Roanoke
City Jail, 1996, individually and in his
official capacity; NORMAN E. HUDSON, Sergeant,
Roanoke City Jail, 1996, individually and in
his official capacity; DAVID BLEVINS, Captain,
Roanoke City Jail, 1996, individually and in
his official capacity; RICHARD LAWSON, Ser-
geant, Roanoke City Jail, 1996, individually
and in his official capacity; BRUCE PALMER,
Sergeant, 1996, individually and in his offi-
cial capacity; UNKNOWN AGENT, JANE DOE, jail
medical employee, 1996, individually and in
her official capacity, for collective battery
of plaintiff directed by defendant Hull; TWO
UNKNOWN AGENTS, responsible for the directed
battery of plaintiff by defendant Sergeant
Hull, are sued individually and in their
official capacities; TWENTY UNKNOWN AGENTS,
responsible for the directed battery of plain-

                      5
tiff by defendant Sergeant Hull, are sued
individually and in their official capacities;
GEORGE ALLEN, Governor of Virginia, 1996,
individually and in his official capacity,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-81-6, CA-98-83-6, CA-98-93-6, CA-99-1-6)


Submitted:   August 30, 2000            Decided:   January 24, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


K. Morgan Kenyon, Appellant Pro Se. Carlene Booth Johnson, PERRY
& WINDELS, Dillwyn, Virginia; Teresa A. Eimutus, Jeffrey T.
Eimutus, Roseland, Virginia; Jane D. Hickey, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                6
PER CURIAM:

     K. Morgan Kenyon appeals the district court’s orders denying

relief on her several 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaints.   We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. Kenyon v. Nelson County Sher-

iff, No. CA-98-81-6; Kenyon v. Central State Hosp., No. CA-98-83-6;

Kenyon v. Barlow, No. CA-98-93-6; Kenyon v. McMillan, No. CA-99-1-6

(W.D. Va. May 9 & 18, 2000).    The Appellees in Nos. 00-1757, 00-

1759, and 00-1760 have moved this Court to award attorneys fees and

costs.   Although we deny the Appellees’ motion for fees and costs,

we warn Kenyon that her continued pursuit of frivolous claims in

this Court may result in the award of damages and costs or other

sanctions against her.   See Fed. R. App. P. 38.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  7